 Case 3:19-cv-00415-NJR Document 77 Filed 11/13/20 Page 1 of 3 Page ID #735




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 CRISTINA NICHOLE IGLESIAS                       )
 (a.k.a. CRISTIAN NOEL IGLESIAS),                )
                                                 )
                               Plaintiff,        )
                                                 )    Case No. 19-cv-00415-RJN
                       v.                        )
                                                 )
 IAN CONNORS, et al.,                            )
                                                 )
                               Defendants.       )
                                                 )

           RESPONSE TO PLAINTIFF’S MOTION FOR RECONSIDERATION

   1. Plaintiff, a transgender federal inmate, sues National Inmate Appeals Administrator Ian

Connors and a handful of others 1 under Bivens v. Six Unknown Named Agents of the Federal

Bureau of Narcotics, 403 U.S. 388 (1971). Dkt. No. 52 (First Amended Complaint), ¶¶ 7–12. 2

This Court recently issued a screening order allowing those claims to move forward and

dismissing the Bureau of Prisons. Dkt. No. 70.

   2. Plaintiff has moved for reconsideration of that order and reinstatement of the agency as a

defendant. Dkt. No. 74. In that motion, she explained that she seeks no money damages, “only

‘declaratory and injunctive relief’” from BOP. Id. at 3 (quoting 28 U.S.C. § 1331).




       1
        Undersigned counsel represents none of these individuals at this juncture, as no requests
have been approved under 28 C.F.R. § 50.15.
       2
         Of course, a Bivens claim is an implied cause of action for monetary damages premised
on the unavailability of alternatives such as injunctive relief. See 403 U.S. at 403 (Harlan, J.,
concurring) (For Mr. Bivens, it was “damages or nothing.”); Ziglar v. Abbasi, 137 S. Ct. 1843,
1854 (2017) (Bivens “enforce[d] a damages remedy to compensate persons injured by federal
officers who violated the prohibition against unreasonable search and seizures.”).
 Case 3:19-cv-00415-NJR Document 77 Filed 11/13/20 Page 2 of 3 Page ID #736




   3. Connors takes no position on whether the government can be sued here for injunctive

relief but notes the importance of Plaintiff’s concession: Under longstanding Supreme Court

precedent, the only relief available under Bivens is money damages. See, supra, n.1. 3 In a case

seeking only a change in official agency action, there are no true individual-capacity defendants.

See Abbasi, 137 S. Ct. at 1860 (“[I]t must be noted that a Bivens action is not ‘a proper vehicle

for altering an entity’s policy.’”) (quoting Malesko, 534 U.S. at 74 (2001)). 4

   4. Thus, insofar as this Court deems it appropriate to revisit its screening order as Plaintiff

proposes, Connors respectfully seeks clarification that only official-capacity claims remain. This

would significantly streamline the case by sparing the parties and the Court the burdens

associated with briefing threshold defenses to Bivens claims.

                                              Respectfully submitted,

                                              JEFFREY BOSSERT CLARK
                                              Acting Assistant Attorney General
                                              Civil Division

                                              C. SALVATORE D’ALESSIO, JR.
                                              Acting Director


       3
         See also Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 67 (2001) (Bivens, Davis, and
Carlson “recognize[ed] in limited circumstances a claim for money damages against federal
officers who abuse their constitutional authority.”); Schweiker v. Chilicky, 487 U.S. 412, 421
(1988) (“So-called ‘Bivens actions’” are “for money damages against federal officers[.]”).
       4
          See also Dugan v. Rank, 372 U.S. 609, 621 (1963) (explaining that “a suit is against the
sovereign if ‘the judgment sought would expend itself on the public treasury or domain, or
interfere with the public administration,’ or if the effect of the judgment would be ‘to restrain the
Government from acting, or to compel it to act.’” (quoting Land v. Dollar, 330 U.S. 731, 738
(1947) and Larson v. Domestic & Foreign Corp., 337 U.S. at 704)); Levi v. Clarke, 137 S. Ct.
1285, 1291 (2017) (“In an official-capacity claim, the relief sought is only nominally against the
official and is against the official’s office and thus the state itself.”); Kentucky v. Graham, 473
U.S. 159, 165–66 (1985) (claim seeking injunctive relief is “only another way of pleading an
action against an entity of which an officer is an agent.”); Feit v. Ward, 886 F.2d 848, 858 (7th
Cir. 1989) (“[T]he equitable relief Feit requests—a declaration that the policy is unconstitutional
and an injunction barring the defendants from implementing the policy in the future—can be
obtained only from the defendants in their official capacities, not as private individuals.”).
                                                  2
Case 3:19-cv-00415-NJR Document 77 Filed 11/13/20 Page 3 of 3 Page ID #737




                                  Torts Branch, Civil Division

                                  ANDREA W. McCARTHY
                                  Senior Trial Counsel, Torts Branch

                                  /s/ Laura Katherine Smith
                                  LAURA KATHERINE SMITH
                                  Trial Attorney, Civil Division
                                  United States Department of Justice
                                  P.O. Box 7146, Ben Franklin Station
                                  Washington, DC 20044
                                  Tel: (202) 616-0419
                                  Laura.Smith2@usdoj.gov




                                     3
